MEMORANDUM OPINION
                                         No. 04-11-00617-CV

                            Johnny D. GABRIEL and Rosalie P. Gabriel,
                                          Appellants

                                                  v.

                              Christopher CONCHIN and Tina Conchin,
                                            Appellees

                    From the 216th Judicial District Court, Bandera County, Texas
                                     Trial Court No. CV-09-025
                           Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 5, 2011

DISMISSED

           This is an accelerated appeal from an August 1, 2011 order ruling on an application for a

temporary injunction. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4). Appellants’

notice of appeal was due on August 22, 2011, and the clerk’s record and reporter’s record were

due on September 1, 2011. See TEX. R. APP. P. 26.1(b), 35.1(b), 4.1(a). On August 26, 2011, the

district clerk filed a notification of late clerk’s record stating that appellants had failed to pay or

make arrangements to pay the clerk’s fee for preparing the record, and appellants are not entitled
                                                                                                  04-11-00617-CV


to appeal without paying the fee. On August 30, 2011, this court ordered appellants to provide

written proof of their payment of, or payment arrangements for, the clerk’s fee for preparing the

clerk’s record by September 6, 2011, or this appeal would be dismissed for want of prosecution.

Appellants have not responded. 1 Accordingly, the appeal is dismissed for want of prosecution.

See TEX. R. APP. P. 37.3(b). Costs of the appeal are taxed against appellants.



                                                             PER CURIAM




1
  Counsel for appellants spoke with a deputy clerk of this court on September 12, 2011, and represented that
“something regarding payment for the clerk’s record will be filed soon.” To date, nothing regarding payment for the
clerk’s record has been filed on behalf of the appellants.

                                                       -2-